Citation Nr: 9913040	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-47 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son and daughter




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  He died in May 1994.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1994 rating decision of the Regional Office (RO) 
which denied the appellant's claim for service connection for 
the cause of the veteran's death.  This case was previously 
before the Board in September 1997 and August 1998, and was 
remanded on each occasion for additional development of the 
evidence.  As the requested development has been 
accomplished, the case is again before the Board for final 
appellate consideration.                                   

The Board notes that in a supplemental statement of the case 
dated in April 1998, the RO included the issue of eligibility 
for dependents' educational assistance under 38 U.S.C. 
Chapter 35.  It was not until June 1998 that the RO prepared 
a rating action concerning this issue, and supplemental 
statements of the case dated in June and November 1998 
continued to include this issue.  It does not appear, 
however, that the appellant has filed a substantive appeal 
with respect to this matter.  See 38 C.F.R. §§ 20.200, 20.202 
(1998).  This decision will, accordingly, be limited to the 
issue noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. At the time of the veteran's death in May 1994, service 
connection was in effect for pulmonary tuberculosis, far 
advanced, arrested, evaluated as 60 percent disabling.

3. The veteran's death was due to cardiovascular disease.

4. Cardiovascular disease was first manifested many years 
after service, and is not shown to be related to service 
or treatment for a service-connected disability.  

5. There is no competent medical evidence demonstrating the 
veteran's service-connected pulmonary tuberculosis was a 
factor in his death.

6. This case is not of such medical complexity as to require 
the opinion of an independent medical expert. 


CONCLUSIONS OF LAW

1. A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (1998).

2. The opinion of an independent medical expert is not 
warranted.  38 C.F.R. § 20.901 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, some of the medical evidence 
and the veteran's statements concerning the onset of his 
fatal heart disability are sufficient to conclude that his 
claim is well grounded.  No further development is necessary 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records show no complaints or findings 
pertaining to cardiovascular disease.  On the separation 
examination in April 1946, clinical evaluations of the heart 
and cardiovascular system were normal.  Blood pressure 
readings were 132/84 and 146/72.  

The veteran was admitted to a Department of Veterans Affairs 
(VA) hospital in July 1947 for complaints of night sweats, 
weight loss and a slight cough.  An examination of the 
cardiovascular system disclosed that the heart was pounding 
and the pulse rapid.  There were no murmurs or arrhythmia.  
The diagnosis was pulmonary tuberculosis, chronic, moderately 
advanced, active.  

The veteran was hospitalized by the VA on several occasions 
between 1948 and 1951.  Following a period of hospitalization 
from October 1950 to January 1951, the diagnosis was 
tuberculosis, reinfection type, apparently arrested.  

The veteran was admitted to a private facility in January 
1987 after he suddenly had an unexpected cardiovascular 
collapse.  He had been resuscitated.  He underwent an 
extensive syncope work-up which was essentially negative.  An 
electrocardiogram was suggestive of extensive anterior 
ischemia.  He underwent cardiac catheterization during the 
hospitalization and it was found that he had significant left 
anterior descending lesion.  It was felt that angioplasty 
should be performed and, since he was extremely high risk for 
bypass surgery secondary to his lung disease, he was 
transferred to another facility.  The diagnoses were 
outpatient cardiac arrest, successful resuscitation; coronary 
artery disease with left anterior descending lesion; 
suspected ischemic event and ventricular tachycardia causing 
arrest; severe restrictive and obstructive lung disease; and 
history of hypertension.   

The veteran was transferred to another private facility later 
in January 1987.  It was reported that he had no previous 
known cardiac disorder and had not had any chest discomfort 
with exertion compatible with angina.  A consultation while 
the veteran was hospitalized revealed that he had been free 
of a recurrence of tuberculosis for many years.  He had not 
been followed with any oral anti-tuberculous medications.  
The examiner noted that he advised the veteran that his risk 
was higher than a person with normal lungs, but it appeared 
the proposed procedure was definitely indicated.  An 
angioplasty was performed during the hospitalization.  The 
diagnosis was arteriosclerotic heart disease.

Following a VA examination in July 1987, the diagnosis was 
pulmonary tuberculosis, treated by bilateral pneumothorax, 
inactive, with moderately severe lung disease.

Another VA examination was conducted in November 1991.  The 
diagnosis was history of pulmonary tuberculosis, status post 
bilateral pneumothorax with pleural parenchymal scarring and 
slight restrictive lung disease.  

The veteran was admitted to a private hospital in June 1993 
for increasingly frequent anginal chest pain.  Progress notes 
during the hospitalization show that a physician indicated 
that if coronary artery bypass graft was absolutely 
necessary, the veteran could probably tolerate the surgery 
from a pulmonary standpoint, but there were several worrisome 
factors.  It was noted on the discharge summary that the 
veteran would be at increased risk in coronary artery bypass 
grafting, but that he could tolerate it.  The diagnoses were 
unstable angina and severe restrictive disease secondary to 
old healed tuberculosis.

The veteran was admitted to a private hospital in May 1994 
with a history of severe restrictive and obstructive lung 
disease secondary to old, treated pulmonary tuberculosis.  It 
was indicated that he had known coronary artery disease.  
Progress notes show that it was stated that the veteran was 
not a candidate for elective recatheterization and a very 
poor risk for invasive treatment with coronary artery bypass 
grafting.  It was noted that he had severe pulmonary disease.

The terminal hospital report shows that the veteran was 
admitted to a private facility later in May 1994 following an 
arrest at home with documented ventricular arrhythmia and 
ventricular tachycardia.  He was resuscitated, placed on a 
ventilator and had evidence of massive ischemic brain injury.  
He expired later on the day of admission.  

A certificate of death reveals that the veteran was 68 years 
old when he died in May 1994 of cardiogenic shock due to or 
as a consequence of cardiac arrest and acute myocardial 
infarction.  No other significant conditions were listed on 
the death certificate.  An autopsy was not performed.

In a statement dated in October 1994, a private physician 
reported that the veteran had very significant coronary 
artery disease and limiting lung disease.  He added that he 
had myocardial infarctions, and had undergone angioplasty in 
an attempt to help with his coronary artery disease.  The 
veteran was not a surgical candidate due to his lung disease.  
The physician concluded that the veteran's lung disease got 
in the way of possible coronary artery bypass graft surgery.

An amended death certificate signed by the same medical 
examiner who signed the original, was received in December 
1994.  This reflects that restrictive and obstructive lung 
disease secondary to old treated tuberculosis was listed as a 
condition contributing to death but not resulting in the 
underlying cause.  

In a statement dated in March 1998, a VA cardiologist noted 
that he had reviewed the available file.  The physician 
summarized the veteran's history and concluded that he could 
find nothing to indicate a direct causal relationship between 
the veteran's history of pulmonary tuberculosis and his 
immediate cause of death.  The veteran had a well-documented 
history of severe coronary artery disease and had undergone 
percutaneous transluminal coronary angioplasty previously.  
His episode of sudden death in May 1994 was due to a 
ventricular arrhythmia secondary to ischemic heart disease.  
Therefore, it was his professional opinion that the veteran's 
pulmonary tuberculosis did not cause the veteran's death, nor 
did it contribute substantially or materially to his death.

In a statement dated in April 1998, a private physician, a 
nephrologist, noted that the veteran had been cared for in 
his clinic for several years until his death.  The veteran 
had a death presenting with ventricular fibrillation and 
ventricular tachycardia.  The physician noted that the 
veteran's illnesses were significantly impacted by his 
chronic lung disease.  He noted that the veteran was 
chronically short of breath and was really never felt to be a 
surgical candidate for coronary artery disease due to his 
lung disease.  Particularly with his last few admissions to 
the hospital with angina and chest symptoms, invasive therapy 
was not felt to be in the veteran's best interest, due to 
several factors and prominently including his severe lung 
disease.  He concluded that the veteran's severe chronic lung 
disease was a constant consideration and major factor in his 
care.

A private cardiologist wrote in May 1998 that the veteran 
died of heart disease with ventricular fibrillation 
tachycardia.  The veteran was chronically ill, very short of 
breath and had severe chronic lung disease, which was a major 
consideration in his disease management.  The veteran had a 
history of tuberculosis contracted many years ago, and had 
severe pulmonary disease by chest X-ray.

As directed by the Board's instructions in its August 1998 
remand, the RO, in a letter dated in September 1998, 
contacted the medical examiner who completed the death 
certificate and the amended death certificate.  He was asked 
to provide the basis for his opinion that the veteran's lung 
disease was a significant condition contributing to his 
death; copies of both the original and amended death 
certificates; and any additional records available to him in 
amending the cause of death.

Received in response to this letter were copies of the 
private hospital reports dated in December 1993 and May 1994, 
all of which were previously of record.

At the time of the veteran's death, service connection was in 
effect only for pulmonary tuberculosis, chronic, far 
advanced, arrested, for which a 60 percent evaluation had 
been assigned.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In this case, the appellant argues that the veteran's 
service-connected pulmonary tuberculosis was of such severity 
that it affected the treatment he received for his 
cardiovascular disease.  She points out that he was not a 
candidate for heart surgery due to his lung disease.  In this 
regard, the Board notes that there are indications in the 
clinical records to this effect and that he was at increased 
risk for surgery.  The fact remains, however, that while the 
Board may concede that the veteran was at increased risk for 
bypass graft surgery, there is no indication in the record 
that his service-connected pulmonary condition prevented any 
surgical procedure from being carried out.  The Board points 
out that in June 1993, while there were some things to be 
concerned about, it was opined that the veteran could 
probably tolerate coronary artery bypass graft surgery from a 
pulmonary perspective.  

In addition, the Board notes that several physicians have 
stated that his pulmonary disability was a consideration in 
the treatment of his heart disease. Although there are 
conflicting medical opinions in this case, the Board finds 
that the conclusions of the VA physician are more compelling.  
It is clear that his findings were based upon a review of the 
entire record.  In contrast, there is no indication in the 
record that the private physicians reviewed the veteran's 
medical records prior to reaching their conclusions.  The 
Court has addressed the question of the weight to be accorded 
to medical opinions of the veteran's treating physician.  In 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court 
specifically declined to adopt the "treating physician" rule.  
In Schisler v. Heckler, 787 F.2d. 76, 81 (2nd Cir. 1986), the 
United States Court of Appeals for the Second Circuit 
promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.

The fact that the VA physician reviewed the entire record 
provides the requisite basis for assigning greater probative 
value to his conclusion than that of the veteran's treating 
physician.  It is also significant to point out that the VA 
cardiologist specifically found that the veteran's service-
connected pulmonary tuberculosis did not contribute 
substantially or materially to cause his death.  The 
evidence, therefore, simply does not support the appellant's 
argument that the severity of his service-connected lung 
disorder had an adverse impact on the treatment the veteran 
received for his cardiovascular disease.  Accordingly, the 
weight of the evidence is against the appellant's claim for 
service connection for cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

